Citation Nr: 1644285	
Decision Date: 11/22/16    Archive Date: 12/01/16

DOCKET NO.  10-22 860A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for residuals of an eye injury.

2.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance (A&A).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the military during World War II, from January 1945 to June 1946.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from March 2009 and November 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified in support of these claims during a hearing before the undersigned Veterans Law Judge in June 2013.  A transcript of the proceeding is of record. 

In November 2013 and August 2015, the Board remanded these claims to the Agency of Original Jurisdiction (AOJ) for further development and consideration.  And although the Board is now able to decide the claim of entitlement to service connection for residuals of an eye injury, the Board instead must again remand the remaining claim for SMC based on the need for regular A&A.

The Veteran previously was represented in this appeal by a private attorney, Penelope Gronbeck.  However, in a recent October 2016 statement (and apparently others he had submitted prior to that), the Veteran indicated he is proceeding with this appeal, pro se, so unrepresented and therefore on his own behalf.

Moreover, as the Board previously pointed out, this appeal has been advanced on the docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDING OF FACT

The Veteran does not have residuals on account of any eye injuries sustained during his service or that otherwise are related or attributable to his service.


CONCLUSION OF LAW

The criteria are not met for service connection for residuals of an eye injury.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  When the claim is for service connection, this notice should also address VA's practices in assigning "downstream" disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice ideally should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if:  1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Statement of the Case (SOC) or Supplemental SOC (SSOC)).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, a standard May 2008 letter satisfied these duty-to-notify requirements.  Moreover, the claim since has been readjudicated, most recently on remand in an April 2015 SSOC.

VA also has a duty to assist the Veteran with the development of facts pertinent to the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes obtaining "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA also will provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

To satisfy this additional obligation, the Veteran's service treatment and personnel records have been obtained.  His post-service VA treatment records also have been obtained, including records from the Social Security Administration (SSA).

The Veteran also, as mentioned, presented testimony during a June 2013 hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board (Travel Board hearing).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ conducting a hearing fulfill two duties to comply with this VA regulation.  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  Here, to this end during the Board hearing, the presiding VLJ fully stated the matter on appeal, including emphasizing the type of evidence needed to show support for a service-connection claim.  The Veteran was assisted at the hearing by his representative at the time, a private attorney, who, along with the presiding VLJ, asked pertinent questions to ascertain the extent of any potential outstanding evidence relevant to the claim.  The Veteran, through his testimony, also demonstrated their actual knowledge of the elements necessary to substantiate this claim for service connection.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).  Neither the Veteran nor his representative at the time has suggested any deficiency in the conducting of the hearing.  Indeed, partly, if not primarily, because of the testimony rendered during the hearing the Board since has twice remanded this claim - initially in November 2013 and more recently in August 2015, so it could be further developed.  And there was compliance, certainly the acceptable substantial compliance, with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Also on remand, the Veteran was provided a VA medical examination in February 2015, and an additional medical opinion was obtained in November 2015.  The examination report and the expert medical opinion are sufficient evidence for deciding this claim.  The report and opinion are adequate since based on consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so the Board's evaluation is a fully-informed one, and contain a reasoned explanation.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability is a fully-informed one).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301-04 (2008) (holding that most of the probative value of an opinion comes from the discussion of its underlying reasoning, so a medical opinion should contain a conclusion and a reference to supporting data with a "reasoned medical explanation connecting the two.").  Thus, VA's duty to assist has been met.


II.  Analysis

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - 
the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Whether medical versus lay evidence is needed to support a claim depends on the type of condition being claimed, so is a case-by-case determination.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).


The Veteran contends that he sustained multiple burns and an injury to his eye during his service.  His service treatment records (STRs) include a clinical record dated in August 1945 indicating he suffered mild 1st degree burns to his left thorax, left upper extremity, and part of his left check.  There was no specific mention of injury to either eye.  His military service ended in June 1946.

A post-service eye clinic exam note dated in January 2004 shows an assessment of cataracts of both eyes (OU) causing minimal decrease in vision and refractive error bilaterally (OU).  A VA treatment record dated in May 2004 shows the Veteran noted using eye drops several times a day.  A July 2007 VA eye examination and medical note shows he complained of dry eyes.  It was indicated there was no pattern to onset.  It was also indicated he used artificial tear drops (AT) that made his eyes feel better.  His vision was good with his glasses.  The diagnostic assessment was dry eyes with mild blepharitis OU and mild cataracts, OU with mild decrease in vision.  An October 2012 eye consult note indicates he complained of his eyes watering and of his eyes burning for the past two months.  He reported that that he used ATs for some relief.  No known allergies or exposure to eyes that may have caused the issue was noted.  Assessments of dry eyes OU, refractive error with presbyopia OU and mild cataracts causing reduced best corrected visual acuity OU were provided. 

During his June 2013 Travel Board hearing, the Veteran noted that he was burned in a fire while in service.  He stated that he was blind for about a week after the incident and that he had bandages on his eyes for eight days.  He noted difficulty watching television and that his eyes would get blurry.  He also noted that he would get constant headaches.  He tried to stay away from brightly-lit places.  He also testified that he had to wear sunglasses most of the time.

In response to those assertions, the Veteran was provided a VA eye conditions examination in February 2015.  He reported that his eyes felt dry and watered tremendously.  He noted that he used ATs 3 to 4 times per day which helped.  He complained of glare OU, even after cataract extraction.  It was noted that wearing sunglasses helped.  He reported a flash-burn injury while in service.  

He said he was "blinded" for 8 days and had bandages over his eyes during his recovery.  He noted ongoing headaches and problems with light sensitivity since that time.  It was also noted that he was an airline pilot after service, but that his headaches were bad enough that he had to stop flying.  The glare and light sensitivity problems were too bothersome at night.  It was noted, as well, that he had suffered from Type II Diabetes Mellitus for 30 years.  

On objective physical examination, the Veteran's visual acuity was found to be 20/20 or better for both eyes for uncorrected distance, uncorrected near, corrected distance and corrected near.  His pupils were found to be round and reactive to light.  No anatomical loss, light perception only, extremely poor vision or blindness, astigmatism or diplopia was found.  His slit lamp and external eye exam showed meibomian gland dysfunction, collarettes of his external lids and lashes, bilaterally.  His lenses showed posterior chamber intraocular lens on his right side and posterior chamber intraocular lens, with few striae, on his left.  He had normal conjunctiva/sclera, cornea, anterior chamber and iris results.  His internal eye exam was abnormal.  The results showed normal optic discs and periphery, bilaterally.  His macula showed mild retinal pigment epithelium mottling; his vessels showed attenuation; and his vitreous showed detachment, bilaterally.  It was noted that he had a visual fields defect.  No eye condition was found, however, owing to his service.

A diagnosis of H/O photokeratitis was provided.  Also noted was a diagnosis of Type II Diabetes Mellitus.  The VA examiner reviewed the Veteran's historical treatment records, then opined that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The VA examiner pointed out there was no documented ocular sequelae (i.e., residuals) on examination from the flash-burn injury incurred in 1945, during the Veteran's service.  The VA examiner referenced UpToDate, Photokeratitis, by Deborah S. Jacobs, MD which indicated that "photokeratitis is generally a self-limited condition with complete resolution.  Following the initial insult, the patient can develop bilateral eye pain, injection, photophobia, and inability to open the eyes.  Associated facial erythema and edema are often present.  The patient is typically distraught and pacing or rocking, due to severe pain.  Regeneration of epithelial surface and resolution of signs and symptoms occurs within 24 to 72 hours of the injury." 

Pursuant to a subsequent October 2015 Board remand, which concluded the prior medical opinion was inadequate, an addendum was obtained in November 2015.  The VA examiner was asked to indicate whether it is at least as likely as not that any current eye disorder was incurred or aggravated as a result of the Veteran's documented burn injury during his military service.  The VA examiner also was asked to address the Veteran's lay statements regarding post-service continuity of symptomatology (in particular headaches and light sensitivity) since active duty.

In response the VA examiner opined that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The VA examiner explained that the Veteran had reported problems with light sensitivity (photophobia), glare and headaches since sustaining a flash-burn injury from an explosion during active duty in 1945.  But she stated that it was less likely than not that the claimed incident was the cause of these symptoms.  She reiterated that a flash-burn injury is a self-limiting condition.  Typical symptoms at the initial insult include bilateral eye pain, injection, photophobia and inability to open the eyes.  Resolution of signs and symptoms occurred within 24-72 hours of injury.  She again referenced UpToDate, Photokeratitis, by Deborah S. Jacobs, MD, noting literature review current through October 2015.  

All of the opinions that have been offered concerning this claim have been unfavorable, not instead supportive of the alleged causal relationship or correlation between the flash-burn injury in service and anything that has occurred in the many years since, including especially the symptoms and consequent impairment the Veteran has complained about.  The Board finds the November 2015 VA medical opinion, which weighs against a finding of service connection, to be most probative.  

The opinion provided by this VA examiner is persuasive evidence because the opinion accurately reflects the evidence of record, a review of the examination findings from February 2015, and provides detailed discussion of all relevant facts.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  The examiner's opinion offered a rationale and a plausible explanation for concluding that the Veteran's claimed residuals of an eye injury were not the result of or related to his active service.  Furthermore, the record contains no medical opinion to the contrary.  Accordingly, service connection for the claimed residuals of an eye injury is not warranted. 

The Veteran is certainly competent, even as a layman, to report symptoms of which he has personal knowledge, such as ongoing problems with his eyes.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  But as a layman he is incompetent to establish a medical diagnosis in this instance (given the type of condition claimed) or to establish a medical etiology merely by his own assertions since this requires medical expertise (again, given the of condition being claimed).  See 38 C.F.R. § 3.159(a)(1) (2015).  The specific issue in this case, the relationship between his claimed eye condition and an event in service, here, a flash-burn, is a complex medical issue and thus is outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  He does not have the education, training, or experience to offer a medical diagnosis or an opinion as to the onset or etiology of this condition.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).

In light of the foregoing, the Board finds that the preponderance of the evidence is against this claim for service connection for residuals of an eye injury, so the claim resultantly must be denied.  Moreover, because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is inapplicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



ORDER

The claim of entitlement to service connection for residuals of an eye injury is denied. 


REMAND

Still additional development is needed concerning the remaining claim.  The Veteran claims entitlement to SMC based on the need for the regular A&A.

SMC is payable to a Veteran who by reason of service-connected disability is permanently bedridden, blind in both eyes, or so helpless as to be in need of regular A&A.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b). 

The following factors will be accorded consideration in determining whether the Veteran is in need of regular A&A of another person: the inability of the Veteran to dress or undress himself or herself, or to keep himself or herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; inability of the Veteran to feed himself through the loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a). 

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular A&A, not that there is a constant need.  38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in § 3.352(a) must be present for a grant of SMC based on need for A&A). 

"Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a). 

SMC is also payable, under 38 U.S.C. 1114(s), where the Veteran has a single service-connected disability rated as 100 percent and, (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound (HB) by reason of service-connected disability or disabilities.  This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 C.F.R. § 3.350(i)(2). 

The Veteran is service connected for posttraumatic stress disorder (PTSD) with claustrophobia, rated as 50-percent disabling prior to February 21, 2003, and as 70-percent disabling since.  Service connection also is in effect for headaches, rated as 30-percent disabling effectively since April 7, 2009.

A private medical note, dated in September 2011, from Dr. Laffer indicates the Veteran had been a "long-term patient" under his care.  This private doctor goes on to relate that the Veteran suffers from multiple chronic, debilitating physical conditions and that his conditions impose many limitations and risks, for which, the Veteran had informed him, he was seeking in-home assistance.  This private doctor also explains that the Veteran's psychiatric conditions, to include his major depressive disorder and PTSD, compound and complicate symptoms associated with his physical illness.  

During his June 2013 Travel Board hearing, the Veteran testified that his health was poor, albeit stable, and that he needed some form of A&A for his daily needs.  He noted that he had a nurse who came to his house once a week to take care of his place and do his grocery shopping, but also that he did not feel comfortable taking a shower alone.

A VA compensation examination is needed to assist in determining whether the Veteran needs A&A or is HB, and when readjudicating this SMC claim consideration should be given as to whether he meets the HB requirements on a statutory basis.

All additional records of evaluation and treatment also should be obtained and considered.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive, if not actual, possession of the agency and must be obtained if they could be determinative of the claim).

Accordingly, this claim is again REMANDED for the following still additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all updated, relevant, VA or other treatment records.  Document all efforts to obtain identified records and appropriately notify the Veteran if unable to obtain certain records.

2.  Upon receipt of all additional records, schedule the Veteran for a VA compensation examination to assist in determining whether he needs A&A or is HB.  The electronic (paperless) claims file must be made available to the examiner for review.  All indicated tests or studies should be accomplished.

The examiner is asked to specifically comment on whether the Veteran's service-connected disabilities, PTSD and headaches, result in physical and/or mental impairment rendering him so helpless as to require the regular A&A of another person or result in him being HB, meaning confined to his house (or ward or clinical areas, if institutionalized) or immediate premises.  

It is essential the examiner provide explanatory rationale for the opinion, preferably citing to specific clinical findings or other evidence in the file supporting conclusions.

3.  Then readjudicating this remaining SMC claim in light of this and all other additional evidence.  If this claim continues to be denied, or is not granted to the Veteran's satisfaction, send him another SSOC and give him time to response to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


